Case 21-01511-5-JNC             Doc 73 Filed 07/14/21 Entered 07/14/21 13:41:18                         Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  RALEIGH DIVISION


 IN RE:                                                        )
                                                               )        CHAPTER 11
 U.S. TOBACCO COOPERATIVE, INC., et al. 1                      )
                                                               )        Case No. 21-01511-JNC
                  Debtors.                                     )


       MOTION TO RECOGNIZE LEWIS CERTIFIED CLASS AND APPOINT CLASS
     REPRESENTATIVES AS AN OFFICIAL COMMITTEE OF CREDITORS PURSUANT
                              TO 11 U.S.C. §1102

         NOW COMES the Certified Class Action representing the approximately 800,776

 membership interests of current and former tobacco producers and members, certified in those

 certain actions pending in Wake County Superior Court, Case Nos. 05-CVS-188 and 05-CVS-

 1938, titled Dan Lewis and Daniel H. Lewis Farms, Inc., et al. v. Flue-Cured Tobacco

 Cooperative Stabilization Corporation (n/k/a United State Tobacco Cooperative, Inc.) (the

 “Lewis Certified Class”) and hereby moves this Court pursuant to 11 U.S.C §1102 for an Order

 recognizing the Lewis Certified Class and appointing the Class Representatives of the Lewis

 Certified Class as an official committee. In support of this Motion, the Lewis Certified Class

 respectfully shows the Court the following:

                                                BACKGROUND

         1.       The Debtors in these cases filed voluntary Chapter 11 bankruptcy petitions on the

 afternoon of July 7, 2021 (“Petition Date”), immediately prior to a hearing scheduled at 2:00




 1
   The Debtors in these Chapter 11 Cases are the following entities (the last four digits of each Debtor’s respective
 federal tax identification number, if any, follow in parentheses): U.S. Tobacco Cooperative, Inc. (4598); U.S. Flue-
 Cured Tobacco Growers, Inc. (9823): Premier Manufacturing, Inc. (3251); Franchise Wholesale Co., L.L.C. (7518);
 Big South Distribution, LLC (4164); and King Maker Marketing, Inc. (4533). According to the Debtors’ pleadings,
 the Debtors’ corporate headquarters are located at 1304 Annapolis Drive, Raleigh, NC 27608.
Case 21-01511-5-JNC        Doc 73 Filed 07/14/21 Entered 07/14/21 13:41:18               Page 2 of 6




 p.m. in that certain litigation pending in Wake County Superior Court, Case Nos. 05-CVS-188

 and 05-CVS-1938, titled Dan Lewis and Daniel H. Lewis Farms, Inc., et al. v. Flue-Cured

 Tobacco Cooperative Stabilization Corporation (n/k/a United State Tobacco Cooperative, Inc.)

 (the “Lewis Class Litigation”).

        2.      U.S. Tobacco Cooperative, Inc. (“Cooperative”) is a North Carolina nonprofit

 cooperative formed on June 1, 1946, as Flue Cured Tobacco Cooperative Stabilization

 Corporation.

        3.      The Lewis Certified Class is an almost 17-year-old certified class action

 commenced in early 2005 in Wake County, North Carolina to secure the interests of tobacco

 farmers who were members of the Cooperative from 1946 through 2004 residing in 6 states

 (Virginia, North Carolina, South Carolina, Georgia, Alabama and Florida). Its court-approved

 Class Representatives and court-approved Class Counsel represent approximately 800,776

 membership interests in the Cooperative which were wrongfully cancelled (as determined in the

 Lewis Class Litigation) by the Cooperative in 2004-05 and whose funds have been wrongfully

 possessed and maintained (converted and covered by a constructive trust per the state court) by

 the Cooperative since that time.

        4.      The Lewis Certified Class was certified as a class by Wake County Superior

 Court on February 7, 2014 pursuant to an Amended Order on Class Certification.

        5.      This class certification of the Lewis Certified Class, including the adequacy of the

 class representatives and of class counsel, was unanimously affirmed by the North Carolina

 Supreme Court in an opinion dated December 21, 2016, Fisher v. Flue-Cured Tobacco Coop.

 Stabilization Corp., 369 N.C. 202, 794 S.E.2d 699 (2016).
Case 21-01511-5-JNC            Doc 73 Filed 07/14/21 Entered 07/14/21 13:41:18                      Page 3 of 6




         6.       The Lewis Certified Class requests that this Court recognize the certified class

 status conferred by the North Carolina courts.

         7.       As part of the class certification process for the Lewis Certified Class, the North

 Carolina courts approved the following individuals and entities as representatives for the Lewis

 Certified Class (collectively the “Lewis Certified Class Representatives”):

         Dan Lewis and Daniel H. Lewis Farms, Inc.
         George Abbot,
         Robert C. Boyette and Boyette Farms, Inc.
         Kyle A. Cox
         C. Monroe Enzor, Jr., Executor of the Estate of Crawford Monroe Enzor, Sr.
         Archie Hill
         Kendall Hill
         Whitney E. King
         Cray Milligan
         Richard Renegar
         Linwood Scott, Jr. and Scott Farms, Inc.
         Orville Wiggins
         Alford James Worley, Executor of the Estate of Dennis Anderson
         Chandler Worley
         Harold Wright 2

         8.       As part of the class certification process for the Lewis Certified Class, the North

 Carolina courts designated and approved Class Counsel, including co-lead class counsel.

         9.       The selection of the Lewis Certified Class Representatives by the North Carolina

 courts was in all respects fair and proper, and fairly chosen.

         10.      The North Carolina Courts found both the Lewis Certified Class Representatives

 and designed Class Counsel for the Lewis Certified Class to be adequate and fair representatives

 of the Lewis Certified Class.

         11.      The Lewis Certified Class Representatives are representative of the claims to be

 represented in the Lewis Certified Class.


 2
  Since approval, George Abbot, Archie Hill and Harold Wright have passed away. At this time, their executors
 have not been substituted as Lewis Certified Class Representatives.
Case 21-01511-5-JNC         Doc 73 Filed 07/14/21 Entered 07/14/21 13:41:18              Page 4 of 6




        12.     The Lewis Certified Class Representatives can adequately represent the interests

 of the Lewis Certified Class as an official committee of creditors pursuant to 11 U.S.C. §1102.

        13.     The Lewis Certified Class and the Lewis Certified Class Representatives will

 continue operate in accordance with the law of North Carolina courts in respect of their duties as

 class representatives.

        14.     The best interests of the Debtors, the Lewis Certified Class and the bankruptcy

 estate would be served by appointing the Lewis Certified Class Representatives as an official

 committee of creditors pursuant to 11 U.S.C. §1102.

        15.     It would be unfair for a constituency of the magnitude of the Lewis Certified

 Class to not receive official committee status in this bankruptcy proceeding. Section 1102 of the

 Bankruptcy Code was enacted to prevent exactly this result. 11 U.S.C. §1102(b) expressly

 recognizes that an official committee may consist of a “committee” (i.e., Lewis Certified Class

 Representatives) organized prior to the Petition Date.

        16.     The Bankruptcy Administrator’s Office has indicated to the Lewis Certified Class

 that it supports this motion and the relief requested herein.

        WHEREFORE, the Lewis Certified Class respectfully requests that this Court enter an

 Order (i) recognizing the Lewis Certified Class as certified by the North Carolina courts; (ii)

 appointing the Lewis Certified Class Representatives as an official committee of creditors under

 11 U.S.C. §1102 to represent the Lewis Certified Class; and (iii) granting the Lewis Certified

 Class such other and further relief as to which it may be entitled.
Case 21-01511-5-JNC      Doc 73 Filed 07/14/21 Entered 07/14/21 13:41:18    Page 5 of 6




      This the 14th day of July, 2021.


                                              s/Kevin L. Sink
                                              Kevin L. Sink
                                              NC State Bar No. 21041
                                              The Law Office of Kevin L. Sink, PLLC
                                              3700 Glenwood Avenue, Suite 500
                                              Raleigh, NC 27612
                                              Telephone: 919-589-7985
                                              Counsel for the Class

                                              s/W. Sidney Aldridge
                                              W. Sidney Aldridge
                                              NC State Bar No. 7579
                                              Nicholls & Crampton, P.A.
                                              P.O. Box 18237
                                              Raleigh, NC 27619
                                              Telephone: 919-781-1311
                                              Counsel for the Class
Case 21-01511-5-JNC      Doc 73 Filed 07/14/21 Entered 07/14/21 13:41:18    Page 6 of 6




                                CERTIFICATE OF SERVICE


      It is hereby certified that the foregoing MOTION TO RECOGNIZE LEWIS
 CERTIFIED CLASS AND APPOINT CLASS REPRESENTATIVES AS AN OFFICIAL
 COMMITTEE OF CREDITORS PURSUANT TO 11 U.S.C. §1102 was served this day via
 CM/ECF service on the following:

   VIA CM/ECF EMAIL SERVICE ONLY
   Marjorie K. Lynch
   Bankruptcy Administrator
   434 Fayetteville Street, Suite 640
   Raleigh, NC 27601

   Rebecca F. Redwine
   Jason L. Hendren
   Counsel for the Debtors

   Mark E. Felger
   Simon E. Fraser
   David R. Doyle
   Christina M. Sanfilippo
   Counsel for the Debtors

   Nikolaus F. Schandlbauer
   James B. Angell
   Counsel for Bank Group


       This the 14th day of July, 2021

                                              s/Kevin L. Sink
                                              Kevin L. Sink
                                              NC State Bar No. 21041
                                              The Law Office of Kevin L. Sink, PLLC
                                              3700 Glenwood Avenue, Suite 500
                                              Raleigh, NC 27612
                                              Telephone: 919-589-7985
